Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed on 5/2/2022, the Applicant has filed a response on 8/2/2022 amending claims 1, 4 and 6-8. Claims 9 and 19-20 have been cancelled. No claim has been added. Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1-8 and 10-18 are pending in this application.

Previous claim objection is withdrawn in view of Applicant’s amendments filed on 8/2/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2012/0212516), in view of Yoo et al. (US 2016/0140905), and further in view of Wang et al. (US 2021/0065625).

Regarding claim 1, Ahn discloses a display device (see Fig. 1) comprising:
a display unit including pixels, the pixels being identical to each other and including a first pixel disposed in a first region and a second pixel disposed in a second region different from the first region (see display panel 10 in Fig. 1, including multiple pixels PXij, identical in terms of pixel circuit, disposed in different regions, based on the broadest reasonable interpretation of the claimed limitations; para[0026]);
a degradation compensator (degradation compensation unit 100 in Figs. 1-2 and 4; para[0031]) which generates a first compensated grayscale value by compensating a first grayscale value for the first pixel based on a first degradation curve and generates a second compensated grayscale value by compensating a second grayscale value for the second pixel based on a second degradation curve (para[0011]; para[0024]; para[0027]; para[0029]; para[0038]-para[0039]; para[0044]; para[0054]; see Figs. 1-4; “Fig. 3 is a graph illustrating an example luminance value curve stored in a lookup table (LUT) 162 of the degradation compensation unit 100 shown in FIG. 2”; “the luminance value curve of the light-emitting element 40 of each pixel PXij over time may be stored in the LUT 162”; “Based on… accumulated degradation time ATpx of each pixel PXij, the LUT 162 calculates the degradation compensation weight L0/L(ATpx) for each pixel PXij”; “The degradation compensation unit 100 may compensate for the gray data D1 through Dm (respectively for the pixels PXij) received from the external source according to the degree of degradation of the light-emitting element 40 of each of the pixels PXij that constitute the display panel 10 and may provide the compensated gray data D'1 through D'm (respectively for the pixels PXij) to the data driver 30”; since this is done respectively for each pixel, it is done for a first pixel and for a second pixel, as claimed, and according to a respective “luminance value curve of the light-emitting element 40 over time… stored in the LUT 162”), wherein the first degradation curve defines a luminance reduction rate according to a first accumulated usage time of the first pixel, and the second degradation curve defines a luminance reduction rate according to a second accumulated usage time para[0024]; para[0038]-para[0046]; para[0054]; “Fig. 3 is a graph illustrating an example luminance value curve stored in a lookup table (LUT) 162 of the degradation compensation unit 100 shown in FIG. 2”; “the accumulated degradation time ATpx of each pixel PXij up to a current time is stored in the first storage 152”, and “The LUT 162 may receive the accumulated degradation time ATpx of each pixel PXij” such that “the luminance value curve of the light-emitting element 40 of each pixel PXij over time may be stored in the LUT 162”; based on the exemplary curve in Fig. 3, it is clear that for each respective pixels and light-emitting elements 40, each pixel curve (including the curve for the claimed first and second pixel), defines a corresponding luminance reduction rate according to corresponding “accumulated degradation time ATpx”); and
a data driver which generates a first data signal based on the first compensated grayscale value, supplies the first data signal to the first pixel, generates a second data signal based on the second compensated grayscale value, and supplies the second data signal to the second pixel (see data driver 30 in Fig. 1; para[0027]-para[0029]; “The data driver 30 may transmit data signals D'1 through D'm respectively to the data lines, thereby enabling each of the pixels PXij to display an image”).
However, Ahn does not appear to expressly disclose the second degradation curve defines a luminance reduction rate according to a second accumulated usage time 
Yoo discloses a degradation compensator which generates a first compensated grayscale value by compensating a first grayscale value for a first pixel based on a first degradation curve and generates a second compensated grayscale value by compensating a second grayscale value for the second pixel based on a second degradation curve, wherein the first degradation curve defines a luminance reduction rate according to a first accumulated usage time of the first pixel, and the second degradation curve defines a luminance reduction rate according to a second  accumulated usage time of the second pixel differently from the first degradation curve (see Figs. 1-8; para[0073]-para[0075]; para[0078]-para[0081]; para[0086]-para[0087]; display panel 10 is divided into a plurality of areas (see Figs. 6-7), “The plurality of areas may be divided into a first pixel area (e.g., reference numeral 131 of FIG. 8) including the first pixel block 110 and a second pixel area (e.g., reference numeral 134 of FIG. 8) including the second pixel block 120”, the pixels in the different areas comprising a same pixel circuit (see Fig. 2); since “The lifespan calculation unit 21 may measure the size of the input image signal R, G, B provided to each pixel at each point of time and measure the accumulated sum of the amount of data used in each pixel”, and “The lifespan of each pixel may be reduced in proportion to the used amount of data”, the used amount of data is an indirect measurement of the lifespan/usage time of  each pixel, based on the broadest reasonable interpretation of the claimed limitations; “FIG. 4 is a block diagram of a data adjustment unit (or data adjuster) of a display device according to an embodiment of the present invention”; see in Fig. 4 a “look-up table 27 including luminance information corresponding to location information and lifespan information of the first pixel block 110 and the second pixel block 120”, that is, the luminance degradation information/curves shown in Fig. 8 for the different pixel areas, which defines a luminance reduction rate according to lifespan/usage time; “The calculation unit 28 may analyze the input image signal R, G, B which is provided from an external source (or side) so as to adjust the input image signal R, G, B according to the maximum luminance of the pixel areas 131 to 134” (“the maximum luminance of each pixel block may be proportional to the remaining lifespan of each pixel block”); “The calculation unit 28 may reflect luminance information for respective areas which have been provided from the look-up table 27 so as to adjust luminance of the input image signal R, G, B, and provide the adjusted data signal DAT to the data driving unit 30”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Ahn’s invention, with the teachings in Yoo’s invention, to have the second degradation curve defines a luminance reduction rate according to a second accumulated usage time of the second pixel differently from the first degradation curve, for the advantage of reducing luminance difference between areas of a panel, or having differences in luminance between different areas that emit different amounts of light over time to be less noticeable (para[0007]; para[0082]).
The combination of Ahn and Yoo does not appear to expressly disclose a light transmittance of the second region is greater than a light transmittance of the first region.
Wang discloses a light transmittance of a second region is greater than a light transmittance of a first region (see region A2 in Figs. 1A-2L and 4-6 with greater light transmittance than, e.g., region A1; see Abstract; para[0005]; para[0189]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Ahn’s and Yoo’s combination, with the teachings in Wang’s invention, to have a light transmittance of the second region is greater than a light transmittance of the first region, for the advantage of improving a light transmittance of a region provided with a camera on a display screen/display substrate, when an under-screen camera scheme is adopted, while seeking to increase the screen-to-body ratio of the display screen  (para[0003]; para[0077]-para[0078]; para[0082]; para[0189]).

Regarding claim 2, Ahn, Yoo and Wang disclose all the claim limitations as applied above (see claim 1). In addition, Wang discloses a display unit includes a transmissive region between a second pixel and an adjacent pixel in the second region (see e.g. regions of P1 in region A2 in Figs. 1B-1S and 2B-2L; para[0189]; para[0346]),
the transmissive region transmits at least a portion of incident light (para[0189]; para[0385]; see Figs. 1A-2L and 4-6), 
the adjacent pixel is disposed adjacent to the second pixel in the second region (see e.g. adjacent pixels in region A2 in Figs. 1B-1S), and
a resolution of the second region is lower than a resolution of the first region (para[0078]; para[0082]-para[0083]; para[0189]; para[0230]; “the pixel distribution density of the second display sub-region A2 is less than the pixel distribution density of the first display sub-region A1” as seen e.g. in Figs. 1B-1S; that is, “a second display sub-region with low pixel distribution density (i.e., low resolution)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the display unit includes a transmissive region between the second pixel and an adjacent pixel in the second region, the transmissive region transmits at least a portion of incident light, the adjacent pixel is disposed adjacent to the second pixel in the second region, and a resolution of the second region is lower than a resolution of the first region, as also taught by Wang, for the advantage of improving a light transmittance of a region provided with a camera on a display screen/display substrate, when an under-screen camera scheme is adopted, while seeking to increase the screen-to-body ratio of the display screen  (para[0003]; para[0077]; para[0082]; para[0189]).

Regarding claim 3, Ahn, Yoo and Wang disclose all the claim limitations as applied above (see claim 2). In addition, Wang discloses an optical sensor disposed to overlap the second region of the display unit, wherein the optical sensor senses light transmitted to the second region (para[0078]; para[0082]; para[0189]; para[0230]; e.g. a camera positioned under the display screen, in region A2, that can receive ambient light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have an optical sensor disposed to overlap the second region of the display unit, wherein the optical sensor senses light transmitted to the second region, as also taught by Wang, for the advantage of having a necessary component in the device while ensuring increasing screen-to-body ratio (para[0078]).

Regarding claim 6, Ahn, Yoo and Wang disclose all the claim limitations as applied above (see claim 1). In addition, Ahn discloses the degradation compensator compensates for the first grayscale value using a first lookup table and compensates for the second grayscale value using a second lookup table (para[0011]; para[0024]; para[0027]; para[0029]; para[0038]-para[0044]; see Figs. 1-4; “The degradation compensation unit 100 may compensate for the gray data D1 through Dm (respectively for the pixels PXij) received from the external source according to the degree of degradation of the light-emitting element 40 of each of the pixels PXij that constitute the display panel 10 and may provide the compensated gray data D'1 through D'm (respectively for the pixels PXij) to the data driver 30”; since this is done respectively for each pixel, it is done for a first pixel and for a second pixel, as claimed, and according to a respective “luminance value curve of the light-emitting element 40 over time… stored in the LUT 162”),
the first lookup table includes a first grayscale compensation value corresponding to the first accumulated usage time accumulated usage time para[0038]-para[0044]; “the first operation unit 140 may calculate the degradation time Tpx of each pixel PXij using the intervals, the downscaled gray data for each pixel PXij, and reference gray data”;  “reference gray data may be a gray data value representing an initial luminance value L0 on a luminance value curve (see FIG. 3) of the light-emitting element 40 (see FIG. 1) of each pixel PXij (see FIG. 1) over time”; “the luminance value curve of the light-emitting element 40 of each pixel PXij over time may be stored in the LUT 162”; “The LUT 162 may receive the accumulated degradation time ATpx of each pixel PXij from the accumulation operation unit 150 and output the degradation compensation weight L0/L(ATpx) corresponding to the accumulated degradation time ATpx of each pixel PXij”).

Regarding claim 18, Ahn, Yoo and Wang disclose all the claim limitations as applied above (see claim 1). In addition, Wang discloses a first pixel and a second pixel emit light with a same color, and an emitting area of the first pixel and an emitting area of the second pixel are not different (see e.g. a red pixel in region A1 and a red pixel in region A2 emit red color, and each have areas that are not different, as shown e.g. in Fig. 1B; para[0041]; para[0090]; para[0095]; para[0189]-para[0190]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the first pixel and the second pixel emit light with a same color, and an emitting area of the first pixel and an emitting area of the second pixel are not different, as also taught by Wang, as an easy way of ensuring light transmittance of the second region is greater than a light transmittance of the first region, and an overall pixel density of the second region is less than a pixel density of the first region, when improving a light transmittance of a region provided with a camera on a display screen/display substrate, when an under-screen camera scheme is adopted, while seeking to increase the screen-to-body ratio of the display screen  (see Abstract; para[0003]; para[0005]; para[0077]-para[0078]; para[0082]; para[0189]-para[0190]).

Claim(s) 4-5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2012/0212516), in view of Yoo et al. (US 2016/0140905) and Wang et al. (US 2021/0065625), as applied to claim 2 and 6 above, and further in view of An et al. (US 2017/0162103).

Regarding claim 4, Ahn, Yoo and Wang disclose all the claim limitations as applied above (see claim 2). In addition, Wang discloses a voltage level of a first data signal is different from a voltage level of a second data signal when a first grayscale value and a second grayscale value are equal to each other (para[0092]; para[0235]; para[0374]-para[0375]; para[0378]; “The second display sub-region A2 includes a plurality of third pixel units 30, and the third pixel unit 30 includes a first sub-pixel 1, a second sub-pixel 2 and a third sub-pixel 3”; see in Fig. 4, “the grayscale voltage adjusting portion 201… configured to adjust a grayscale voltage of at least… the second sub-pixel 2, the third sub-pixel 3 and the first pixel 1 in the third pixel unit 30,… in the case where a display grayscale is less than or equal to a first grayscale, so as to improve the brightness of the second display sub-region A2”; based on this, it is clear that the grayscale voltage of the pixel 30 in region A2 is varied from the grayscale voltages applied to the pixel 10 in region A1 (that is, made different from each other), when a display grayscale corresponding to pixel 30 in the region A2 is e.g. equal to a display grayscale corresponding to pixel 10 in the region A1, in order to improve brightness of region A2, and achieve a uniform display, given light transmittance and resolution are different between regions A1 and A2), and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a voltage level of the first data signal is different from a voltage level of the second data signal when the first grayscale value and the second grayscale value are equal to each other, as also taught by Wang, for the advantage of reducing the brightness difference between the regions and improving the display uniformity (para[0378]).
The combination of Ahn, Yoo and Wang do not appear to expressly disclose a difference between a voltage level of the first data signal and a voltage level of the second data signal increases as the first accumulated usage time accumulated usage time accumulated usage time accumulated usage time 
An discloses a difference between a voltage level of a first data signal and a voltage level of a second data signal increases as a first accumulated usage time or a second accumulated usage time increases when the first accumulated usage time and the second accumulated usage time are equal to each other (see Figs. 1-2; “In the OLED display device 150, as an accumulated driving time or an accumulated driving amount of each pixel increases, or as an accumulated stress applied to each pixel increases, an OLED included in each pixel may be degraded”; in Fig. 2, a difference between luminance corresponding to applied data signal to, e.g., a red pixel and, e.g., a blue pixel, increases, and thus, a voltage level difference between such data signals increases, as an accumulated stress/accumulated driving time of the red or the blue pixel increases, when the stress/accumulated driving time for the red and the blue pixel are equal to each other; para[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a difference between a voltage level of the first data signal and a voltage level of the second data signal increases as the first accumulated usage time or the second accumulated usage time increases when the first accumulated usage time and the second accumulated usage time are equal to each other, because such increase in difference results from differences in how different pixels degrade while undergoing the same stress or accumulated driving time (see para[0003] and para[0029] of An).

Regarding claim 5, Ahn, Yoo, Wang and An disclose all the claim limitations as applied above (see claim 4). In addition, Ahn discloses each of the first pixel and the second pixel includes a transistor and a light emitting element connected to the transistor to receive a driving current through the transistor (see pixels PXij in Fig. 1; para[0005]; para[0026]).
In addition, Wang discloses a second driving current flowing in the second pixel corresponding to the second data signal is greater than a first driving current flowing in the first pixel corresponding to the first data signal when the first grayscale value and the second grayscale value are equal to each other (see Figs. 3A-3B; para[0357]; para[0370]; para[0374]-para[0375]; para[0376]; para[0378]; at the light emitting stage, “a light emitting current I flows into the light emitting element 20 through the first light emitting control transistor T4, the driving transistor T1 and the second light emitting control transistor T5, so that the light emitting element 20 emits light”; based on this, and since the grayscale voltage of the pixel 30 in region A2 is varied, e.g. increased from the grayscale voltages applied to the pixel 10 in region A1, when a display grayscale corresponding to pixel 30 in the region A2 is equal to a display grayscale corresponding to pixel 10 in the region A1, as mentioned above, it is clear that the driving current flowing into light emitting element in a pixel 30 of region A2 is greater than the driving current flowing into light emitting element in a pixel 10 of region A1, in order to improve brightness of region A2, and achieve a uniform display, given light resolution is lower in A2 than in A1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a second driving current flowing in the second pixel corresponding to the second data signal is greater than a first driving current flowing in the first pixel corresponding to the first data signal when the first grayscale value and the second grayscale value are equal to each other, as also taught by Wang, for the advantage of reducing the brightness difference between the regions and improving the display uniformity (para[0378]).

Regarding claim 8, Ahn, Yoo and Wang disclose all the claim limitations as applied above (see claim 6). In addition, Ahn discloses the degradation compensator includes:
an accumulator which calculates the first accumulated usage time accumulated usage time see in Fig. 2, 140  together with 150 comprise the accumulator, as claimed; para[0032]; para[0052]; “The first operation unit 140 receives downscaled gray data that constitute one frame and are respectively for a plurality of pixels, at set or predetermined intervals, and calculates the degradation time of each pixel based on the received downscaled data”; “the accumulation operation unit 150 calculates the accumulated degradation time ATpx of each pixel PXij using the calculated degradation time Tpx of each pixel PXij”);
a memory device which stores the first and second accumulated usage time see 162 in Fig. 2; para[0024]; para[0039]; para[0043]-para[0044]; “The LUT 162 may receive the accumulated degradation time ATpx of each pixel PXij from the accumulation operation unit 150 and output the degradation compensation weight L0/L(ATpx) corresponding to the accumulated degradation time ATpx of each pixel PXij”; “The luminance value curve of the light-emitting element 40 over time may be stored in the LUT 162” for each pixel); and
a compensator which obtains the first grayscale compensation value based on the first accumulated usage time accumulated usage time para[0038]-para[0044]; para[0047]; see 170 in Fig. 2; “the luminance value curve of the light-emitting element 40 of each pixel PXij over time may be stored in the LUT 162”; “The LUT 162 may receive the accumulated degradation time ATpx of each pixel PXij [stress] from the accumulation operation unit 150 and output the degradation compensation weight L0/L(ATpx) corresponding to the accumulated degradation time ATpx of each pixel PXij” based on the luminance value curve of each pixel; “the second operation unit 170 may produce the compensated gray data D'1 through D'm (respectively for the pixels PXij) based on the degradation compensation weight L0/L(ATpx) for each pixel PXij received from the weight calculation unit 160 and provide the compensated gray data D'1 through D'm to the data driver 30”).
However, Ahn, Yoo and Wang do not appear to expressly disclose the accumulator calculates the first accumulated usage time by accumulating the first compensated grayscale value and calculates the second accumulated usage time by accumulating the second compensated grayscale value.
An discloses an accumulator calculates first accumulated usage time by accumulating a first compensated grayscale value and calculates a second accumulated usage time by accumulating a second compensated grayscale value (see 210 in Fig. 5; para[0023]; para[0028]-para[0029]; para[0041]-para[0043]; para[0048]; “as an accumulated driving time or an accumulated driving amount of each pixel increases, or as an accumulated stress applied to each pixel increases, an OLED included in each pixel may be degraded”; “The accumulation block 210 may calculate stress data SD for the OLED display device by accumulating the received image data RGB or the image data R'G'B', on which a first compensation operation is performed”, the accumulated stress or accumulated driving time representative of degradation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of Ahn, Yoo and Wang, with the teachings in An’s invention, for the advantage of more precision by calculating stress data or accumulated driving time based on compensated image data and determining corresponding compensation factor for each pixel to compensate for luminance decrease based on such accumulated stress/driving time, and producing additional compensation factors (para[0004]; para[0029]; para[0042]-para[0043]; para[0045]; para[0052]).

Regarding claim 10, Ahn, Yoo, Wang and An disclose all the claim limitations as applied above (see claim 8). In addition, Ahn discloses the first grayscale value and the second grayscale value are included in an image data (para[0027]).
In addition, An discloses the compensator includes: a selector which selects the first lookup table based on position information of the first grayscale value in the image data and selects the second lookup table based on position information of the second grayscale value in the image data (para[0024]; para[0028]-para[0029]; para[0042]-para[0043]; see Figs. 1-2 and Fig. 5; see 230 in Fig. 5; “In the OLED display device 150, as an accumulated driving time or an accumulated driving amount of each pixel increases, or as an accumulated stress applied to each pixel increases, an OLED included in each pixel may be degraded”; since “the compensation factor calculation block 230 may calculate a red compensation factor RCF for the red sub-pixel R, a green compensation factor GCF for the green sub-pixel G and a blue compensation factor BCF for the blue sub-pixel B based on the stress data SD”, or accumulated driving time, it selects a function/graph (lookup table) among those stored in memory 220 based on whether the sub-pixel (claimed pixel) is a red, a green or a blue one, and clearly in their corresponding certain position; thus, 230 performs as the claimed selector based on the broadest reasonable interpretation of the claimed limitations); and a calculator which calculates the first compensated grayscale value by adding the first grayscale compensation value obtained from the first lookup table to the first grayscale value and calculates the second compensated grayscale value by adding the second grayscale compensation value obtained from the second lookup table to the second grayscale value (para[0024]; para[0028]-para[0029]; para[0042]-para[0044]; see Figs. 1-2 and Fig. 5; see 230, 240 and 250 in Fig. 5; “In the OLED display device 150, as an accumulated driving time or an accumulated driving amount of each pixel increases, or as an accumulated stress applied to each pixel increases, an OLED included in each pixel may be degraded”; “the compensation factor calculation block 230 may calculate a red compensation factor RCF for the red sub-pixel R, a green compensation factor GCF for the green sub-pixel G and a blue compensation factor BCF for the blue sub-pixel B based on the stress data SD”, or accumulated driving time; “The common factor calculation block 240 may calculate the common compensation factor CCF, the red additional compensation factor RACF, the green additional compensation factor GACF and the blue additional compensation factor BACF based on the red compensation factor RCF, the green compensation factor GCF and the blue compensation factor BCF”; “The first compensation block 250 may perform a first compensation operation on the image data RGB based on the common compensation factor CCF”; by this, the compensation grayscale compensation values are added/applied to the corresponding grayscale values of the data signal, based on the broadest reasonable interpretation of the claimed limitations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the compensator includes: a selector which selects the first lookup table based on position information of the first grayscale value in the image data and selects the second lookup table based on position information of the second grayscale value in the image data; and a calculator which calculates the first compensated grayscale value by adding the first grayscale compensation value obtained from the first lookup table to the first grayscale value and calculates the second compensated grayscale value by adding the second grayscale compensation value obtained from the second lookup table to the second grayscale value, as also taught by An, for the advantage of a device that efficiently performs a pixel degradation compensation (para[0004]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2012/0212516), in view of Yoo et al. (US 2016/0140905) and Wang et al. (US 2021/0065625), as applied to claim 6 above, and further in view of Ihata et al. (US 2009/0051627).

Regarding claim 7, Ahn, Yoo and Wang disclose all the claim limitations as applied above (see claim 6). However, Ahn, Yoo and Wang do not appear to expressly disclose a second degradation acceleration factor, which refers to a slope of a tangent with respect to the second degradation curve, is greater than a first degradation acceleration factor, which refers to a slope of a tangent with respect to the first degradation curve, under a condition that an initial luminance of the first pixel and an initial luminance of the second pixel are the same and the first accumulated usage time and the second accumulated usage time are the same.
Ihata discloses a second degradation acceleration factor, which refers to a slope of a tangent with respect to a second degradation curve, is greater than a first degradation acceleration factor, which refers to a slope of a tangent with respect to a first degradation curve, under a condition that an initial luminance of a first pixel and an initial luminance of a second pixel are the same and a first accumulated usage time and a second accumulated usage time are the same (para[0067]-para[0068]; para[0079]; para[0096]-para[0097]; see e.g. in Fig. 19 differences in slopes of tangents with respect to different degradation curves for different pixels, under a condition that an initial luminance values are the same for the pixels, and at a same accumulated usage time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in the combination of  Ahn, Yoo and Wang, with the teachings in Ihata’s invention, to have a second degradation acceleration factor, which refers to a slope of a tangent with respect to the second degradation curve, is greater than a first degradation acceleration factor, which refers to a slope of a tangent with respect to the first degradation curve, under a condition that an initial luminance of the first pixel and an initial luminance of the second pixel are the same and the first accumulated usage time and the second accumulated usage time are the same, for the advantage of using such information in suppressing sticking phenomenon and color shift of pixels to improve the life of a display panel (para[0004]-para[0005]; para[0011]-para[0012]).

Response to Arguments

Applicant's arguments filed on 8/2/2022 have been fully considered but they are not persuasive. 

Regarding claim 1, the Applicant argues on pages 11-12 of the remarks that “Ahn does not disclose the pixels being identical to each other and including a first pixel disposed in a first region and a second pixel disposed in a second region different from the first region; a degradation compensator which generates a first compensated grayscale value by compensating a first grayscale value for the first pixel based on a first degradation curve and generates a second compensated grayscale value by compensating a second grayscale value for the second pixel based on a second degradation curve, wherein the first degradation curve defines a luminance reduction rate according to a first accumulated usage time of the first pixel, and the second degradation curve defines a luminance reduction rate according to a second accumulated usage time of the second pixel differently from the first degradation curve, as in claim 1”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See above 35 U.S.C. 103 rejection of claim 1.

In addition, regarding claim 1, the Applicant argues on pages 12-14 of the remarks that “Yoo does not disclose the first degradation curve defines a luminance reduction rate according to a first accumulated usage time of the first pixel, and the second degradation curve defines a luminance reduction rate according to a second accumulated usage time of the second pixel differently from the first degradation curve”. The Examiner respectfully disagrees. As shown in the above rejection Yoo discloses the first degradation curve defines a luminance reduction rate according to a first accumulated usage time of the first pixel, and the second degradation curve defines a luminance reduction rate according to a second  accumulated usage time of the second pixel differently from the first degradation curve (see Figs. 1-8; para[0073]-para[0075]; para[0078]-para[0081]; para[0086]-para[0087]; display panel 10 is divided into a plurality of areas (see Figs. 6-7), “The plurality of areas may be divided into a first pixel area (e.g., reference numeral 131 of FIG. 8) including the first pixel block 110 and a second pixel area (e.g., reference numeral 134 of FIG. 8) including the second pixel block 120”, the pixels in the different areas comprising a same pixel circuit (see Fig. 2); since “The lifespan calculation unit 21 may measure the size of the input image signal R, G, B provided to each pixel at each point of time and measure the accumulated sum of the amount of data used in each pixel”, and “The lifespan of each pixel may be reduced in proportion to the used amount of data”, the used amount of data is an indirect measurement of the lifespan/usage time of  each pixel, based on the broadest reasonable interpretation of the claimed limitations; “FIG. 4 is a block diagram of a data adjustment unit (or data adjuster) of a display device according to an embodiment of the present invention”; see in Fig. 4 a “look-up table 27 including luminance information corresponding to location information and lifespan information of the first pixel block 110 and the second pixel block 120”, that is, the luminance degradation information/curves shown in Fig. 8 for the different pixel areas, which defines a luminance reduction rate according to lifespan/usage time; “The calculation unit 28 may analyze the input image signal R, G, B which is provided from an external source (or side) so as to adjust the input image signal R, G, B according to the maximum luminance of the pixel areas 131 to 134” (“the maximum luminance of each pixel block may be proportional to the remaining lifespan of each pixel block”); “The calculation unit 28 may reflect luminance information for respective areas which have been provided from the look-up table 27 so as to adjust luminance of the input image signal R, G, B, and provide the adjusted data signal DAT to the data driving unit 30”). It is noted that the term “differently” in the claim is a broad term, and specific implications of the curves being differently defined are not particularly established in the claim. Thus, the Applicant is not claiming features in a way that specifically and particularly distinguishes from the prior art of record.

Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623